DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 22, filed 03 June 2022, have been considered but are moot because the new ground of rejection.  Though the mapping was pointed out correctly by the attorney to be incorrect, there is still double patenting issue that is correctly mapped below.  After further time and examination, new double patenting rejections and prior art rejections are applied.  
The new title is accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,044,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 11,044,267 anticipates claims 1 - 22.  
AN: 17/225,936
US 11,004,267
An information processing apparatus, comprising:
An information processing apparatus, comprising:
one or more hardware processors; and
one or more hardware processors; and
one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform at least:
one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform at least:
specifying a position of an object in an area captured by a plurality of imaging apparatuses based on a plurality of images obtained from the plurality of imaging apparatuses;
specifying a position of an object in an area captured by a plurality of imaging apparatuses at different positions based on a plurality of images obtained from the plurality of imaging apparatuses;
receiving an input for designating a position of a virtual viewpoint and a direction of view from the virtual viewpoint;
receiving an input for designating a position of a virtual viewpoint and a direction of view from the virtual viewpoint;

generating, based on the specified position of the object, a virtual viewpoint image representing a view of the object from the virtual viewpoint according to the received input; 
outputting information for displaying a layout figure including a symbol representing a position of the object in the area based on the specified position of the object and a symbol representing the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input.

generating a layout figure including a symbol representing a position of the object in the area viewed from a predetermined viewpoint based on the specified position of the object and a symbol representing the position of the virtual viewpoint and the direction of view from the virtual viewpoint according to the received input in the area viewed from the predetermined viewpoint,

wherein the predetermined viewpoint corresponding to the layout figure is not changed even if the virtual viewpoint corresponding to the virtual viewpoint image is changed; and

generating display information for displaying the generated virtual viewpoint image and the generated layout figure.


AN: 17/225,936
1
21
22
2
3
4
5
6-9
10
11
12
13
14
15
16
17 -20
US 11,004,267
1
19
20
1
2
3
4
12-15
1
6
7,8
1
9
10
1
16 - 18



Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,244,423. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 11,244,423 anticipates claims 1 - 22.  
AN: 17/225,936
US 11,004,267
An information processing apparatus, comprising:
An image processing apparatus comprising: 
one or more hardware processors; and
one or more processors executing the instructions to:
one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform at least:
one or more memories storing instructions; and
specifying a position of an object in an area captured by a plurality of imaging apparatuses based on a plurality of images obtained from the plurality of imaging apparatuses;
obtain image data based on image capturing by a plurality of image capture apparatuses configured to capture images in an imaging area from different positions;

generate viewpoint information for specifying a plurality of virtual cameras including a first virtual camera, a second virtual camera, and a third virtual camera, (i) a position of the first virtual camera, a position of the second virtual camera, and a position of the third virtual camera being the same, iii) a view direction of the first virtual camera, a view direction of the second virtual camera, and a view direction of the third virtual camera being different from each other, (iii) a focal length of the first virtual camera being longer than a focal length of the second virtual camera and a focal length of the third virtual camera, and (iv) the focal length of the second virtual camera being longer than the focal length of the third virtual camera;

generate, based on the obtained image data and the generated viewpoint information, a plurality of virtual images each of which corresponds to the plurality of virtual cameras, the plurality of virtual images including a first virtual image corresponding to the first virtual camera, a second virtual image corresponding to the second virtual camera, and a third virtual image corresponding to the third virtual camera; and generate, based on the generated plurality of virtual images, a panoramic image including at least a part of the first virtual image, at least a part of the second virtual image, and at least a part of the third virtual image, the at least a part of the second virtual image being between the at least a part of the first virtual image and the at least a part of the third virtual image in the panoramic image.
receiving an input for designating a position of a virtual viewpoint and a direction of view from the virtual viewpoint;
(Claim 3) set the position and the view direction of the first virtual camera based on a user operation, and the panoramic image is generated based on the set position and the set view direction of the first virtual camera.
outputting information for displaying a layout figure including a symbol representing a position of the object in the area based on the specified position of the object and a symbol representing the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input.

(Claim 4) wherein the position and the view direction of the first virtual camera are set based on the user operation on a bird's-eye view image of the imaging area displayed on a display screen.


AN: 17/225,936
1
21
22
2
3
4
5
6-9
10
11
12
13
14
15
16
17 -20
US 11,004,267
1, 
3, 
4
1, 
3, 
4
1, 
3, 
4

1, 
3, 
4
12-15
1, 
3, 
4

1, 
3, 
4
1, 
3, 
4
1, 
3, 
4
1, 
3, 
4
1, 
3, 
4
1, 
3, 
4



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (US 2018/0018510) in view of He et al. (US 2021/0152808) and Jeon et al. (US 2019/0268625).  
Regarding independent claim 1, Williams teaches an information processing apparatus (Figure 2), comprising: one or more hardware processors (Figure 2: Processor 201); and one or more memories which store instructions executable by the one or more hardware processors (Figure 2: Storage Unit 205) to cause the information processing apparatus to perform at least: 
specifying a position of an object in an area (Figure 4B: Player 400 and Ball 405) captured by a plurality of imaging apparatuses based on a plurality of images obtained from the plurality of imaging apparatuses (paragraph 111: plurality of video recordings, each from a different camera); 
receiving an input for designating a position of a virtual viewpoint and a direction of view from the virtual viewpoint (paragraph 36: the camera input unit 210 maps the pixel position output from each camera in the arrangement into a position on a virtual plane so that a virtual camera view can be produced).  
Williams does not expressly disclose outputting information for displaying a layout figure including a symbol representing a position of the object in the area based on the specified position of the object and a symbol representing the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input, however Williams does disclose an overhead map 305 showing a camera field of view marking 410 (paragraph 46 and Figures 4A-4C).  He discloses an omnidirectional virtual view synthesis process makes use of one or more input (reference) viewpoints and their associated depth maps and additional metadata describing the translation vectors between the input viewpoints positions and the virtual viewpoint position (paragraph 144), wherein positions of the virtual cameras are displayed where a user can select to view (paragraph 171 and Figure 7).  Jeon discloses positions, directions, and field of views of real-world cameras are displayed (Figure 23).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Williams's system to achieve a predictable result of replacing the view marking 410 of Williams with known virtual camera position of the view marking as taught by He, and also include distinctive camera icons of position, direction, and field of view as taught by Jeon, that the field of view of Jeon would have corresponding overlap to the field marking of Williams and the result would have been predictable.  

Regarding dependent claim 2, Williams teaches wherein information for displaying a virtual viewpoint image corresponding to the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input is further output (Figures 3, 4A-4C, 9, 12, and 13A-13D).

Regarding dependent claim 3, Williams teaches wherein the layout figure is generated based on the plurality of images and camera parameters of the plurality of imaging apparatuses (paragraph 111 and Figures 9: an overhead map 911 showing positions of objects based on the plurality of cameras; paragraph 67: pixel position of the image captured by the camera is known and these pixel positions are translated onto the overhead map).

Regarding dependent claim 4, Williams teaches wherein a color of the symbol representing a position of the object in the layout figure is determined according to a color of the object (paragraph 108 and Figure 9: each soccer player is identified as either a white or black circle, the white or black color indicating the soccer team to which the player belongs, wherein any shapes and/or colors may be used to indicate the soccer players and referee, to differentiate the soccer players belonging to different teams, and to differentiate the referee from the soccer players).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify William's system to achieve a predictable result of trying various finite color combinations that would correspond to the objects color as taught by William, and the result would have been predictable.  

Regarding dependent claim 5, Williams teaches wherein positions of a plurality of objects are specified in the area; and the layout figure includes a plurality of symbols representing respectively positions of a plurality of objects in the area based on the specified positions of the plurality of objects (paragraph 111 and Figures 9: an overhead map 911 showing positions of objects based on the plurality of cameras; paragraph 67: pixel position of the image captured by the camera is known and these pixel positions are translated onto the overhead map).

Regarding dependent claim 6, Williams teaches wherein the plurality of objects are classified in groups according to an attribute of each object, and wherein the layout figure, objects belonging to a same group are represented by symbols of a same type, and objects belonging to different groups are represented by symbols of different types (paragraph 108 and Figure 9: each soccer player is identified as either a white or black circle, the white or black color indicating the soccer team to which the player belongs).

Regarding dependent claim 7, Williams teaches wherein the plurality of objects are classified according to at least one of a color and a size of each object (paragraph 108 and Figure 9: each soccer player is identified as either a white or black circle, the white or black color indicating the soccer team to which the player belongs, wherein any shapes and/or colors may be used to indicate the soccer players and referee, to differentiate the soccer players belonging to different teams, and to differentiate the referee from the soccer players).

Regarding dependent claim 8, Williams teaches wherein the plurality of objects are classified according to a team to which each object belongs (paragraph 108 and Figure 9: each soccer player is identified as either a white or black circle, the white or black color indicating the soccer team to which the player belongs, wherein any shapes and/or colors may be used to indicate the soccer players and referee, to differentiate the soccer players belonging to different teams, and to differentiate the referee from the soccer players).

Regarding dependent claim 9, Williams teaches wherein the layout figure, objects belonging to a same group are represented by symbols of a same color, and objects belonging to different groups are represented by symbols of different colors (paragraph 108 and Figure 9: each soccer player is identified as either a white or black circle, the white or black color indicating the soccer team to which the player belongs, wherein any shapes and/or colors may be used to indicate the soccer players and referee, to differentiate the soccer players belonging to different teams, and to differentiate the referee from the soccer players).

Regarding dependent claim 10, Williams teaches wherein the layout figure includes the plurality of symbols such that the plurality of symbols are not to be superimposed on one another (Figure 9: colored circle symbols do not overlap each other).

Regarding dependent claim 11, Williams teaches wherein colors of symbols in the layout figure are determined based on a color of a display area where the layout figure is displayed based on the output information (paragraph 111 and Figures 9: an overhead map 911 showing positions of objects based on the plurality of cameras; paragraph 67: pixel position of the image captured by the camera is known and these pixel positions are translated onto the overhead map).

Regarding dependent claim 12, Williams teaches wherein a position of the layout figure displayed based on the output information is changed according to a content of a virtual viewpoint image corresponding to the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input (paragraph 93: each position of each participant is recorded in a way such that it can be mapped to a particular yaw, pitch and zoom of the virtual camera used by the video clip generator 710 to generate the cut-out so that the output cut-out image at that yaw, pitch and zoom includes the relevant participant).

Regarding dependent claim 13, the combination of Williams’s, He’s, and Jeon’s systems teaches wherein a position of the layout figure is displayed on a virtual viewpoint image corresponding to the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input (Williams, paragraph 93: each position of each participant is recorded in a way such that it can be mapped to a particular yaw, pitch and zoom of the virtual camera used by the video clip generator 710 to generate the cut-out so that the output cut-out image at that yaw, pitch and zoom includes the relevant participant; He, paragraph 171 and Figure 7: positions of the virtual cameras are displayed where a user can select to view; Jeon, Figure 23: positions, directions, and field of views of real-world cameras are displayed).

Regarding dependent claim 14, Williams teaches wherein the layout figure further includes another symbol representing a designated position in a target scene of the area (paragraph 41 and Figure 3B: the user continues to select points of intersections on the overhead map and the corresponding points on the image 300).

Regarding dependent claim 15, Williams teaches wherein the layout figure further includes another symbol representing an offside line of a football game in the area (paragraph 41 and Figure 3B: the user continues to select points of intersections on the overhead map and the corresponding points on the image 300).

Regarding dependent claim 16, Williams does not expressly disclose wherein the layout figure corresponds to the area viewed from a predetermined viewpoint different from the position of the virtual viewpoint and the direction of view from the virtual viewpoint corresponding to the received input, however Williams does disclose pixel position of the image captured by the camera is known and these pixel positions are translated onto the overhead map (paragraph 67). Jeon disclose camera 2301 having a fixed location and a viewing angle covering the whole stadium (paragraph 220 and Figure 23).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Williams's system to achieve a predictable result of trying a finite combination of cameras and to designate a overhead map to correspond to a designated camera that have a fixed location and a viewing angle covering the whole stadium, as taught by Jeon, and the result would have been predictable.  

Regarding dependent claim 17, the combination of Williams’s and Jeon’s systems teaches wherein the predetermined viewpoint is a viewpoint above the area (Jeon, paragraph 220 and Figure 23: camera 2301 having a fixed location and a viewing angle covering the whole stadium).

Regarding dependent claim 18, the combination of Williams’s and Jeon’s systems teaches wherein the predetermined viewpoint is not changed ever if at least one of the position of the virtual viewpoint and the direction of view from the virtual viewpoint is changed (Jeon, paragraph 220 and Figure 23: camera 2301 having a fixed location and a viewing angle covering the whole stadium).

Regarding dependent claim 19, Williams teaches wherein a three-dimensional position of the object in the area is specified as the position of the object, and the position of the object represented by the symbol included in the layout figure is a two-dimensional position obtained based on the three-dimensional position of the object and the predetermined viewpoint (Figures 3, 4A-4C, 9, 12, and 13A-13D: a 3D viewpoint and a 2D overhead map; paragraph 67: pixel position of the image captured by the camera is known and these pixel positions are translated onto the overhead map).

Regarding claims 21 and 22, claims 21 and 22 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 21 and 22. Williams teaches a non-transitory computer readable storage medium that stores a program to cause a computer to execute an information processing method (paragraph 219).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (US 2018/0018510) in view of He et al. (US 2021/0152808) and Jeon et al. (US 2019/0268625) and Official Notice.  
Regarding dependent claim 20, Williams does not expressly disclose wherein the position of the object is specified based on polygon data generated based on the plurality of images obtained from the plurality of imaging apparatuses.  Examiner takes Official Notice that the concept of determining a polygon data, such a mesh data or point cloud data from image analysis, and the advantage of detecting and recognizing objects in images are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Williams's system to utilize image analysis for determining polygon data, mesh data, or point cloud data of images.  One would be motivated to do so because this would help detect and recognize objects in images.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612